Citation Nr: 1221245	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S.




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.  His DD Form 214 also reflects 5 years and two months of prior active service.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from February 2006 and January 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a March 2010 Board hearing.  A transcript of that hearing has been associated with his claims folder.

In August 2010, the Board granted the Veteran's petition to reopen the claim for service connection for hypertension and remanded the underlying claim for further development.

The Veteran's claim for service connection for a neck disability was originally denied in the February 2006 rating decision as there was no medical evidence of a neck disability.  However, new and material evidence was submitted within a year of that decision consisting of an August 2006 VA ambulatory care treatment note which included reports by the Veteran of daily neck pain, stiffness, popping, and limitation of motion.  Examination revealed lower cervical tenderness over the spinous process.  See 38 C.F.R. § 3.156(a) (2011).

The RO readjudicated and again denied the claim for service connection for a neck disability in the January 2010 rating decision from which the current appeal  originates.  As new and material evidence was submitted within the year following the February 2006 rating decision and the claim was not otherwise readjudicated prior to the January 2010 rating decision, the February 2006 decision which denied entitlement to service connection for a neck disability is not final and the Veteran's initial August 2005 claim remains pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (a), (b).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's hypertension is not the result of an in-service disease or injury, did not manifest in service or within a year of service, and is not etiologically related to a service-connected disability.

2.  The Veteran's neck disability is not the result of an in-service disease or injury and did not manifest in service or within a year of service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310, 4.104, Diagnostic Code 7101, Note (1) (2011).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in September 2005 and September 2010, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for hypertension and a neck disability on both a direct and secondary basis.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a March 2007 letter.  

There was a timing deficiency in that the March 2007 and September 2010 letters were sent after the initial adjudication of the Veteran's claims.  This timing deficiency was cured by readjudication of the claims in an August 2007 statement of the case and a May 2012 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's March 2010 hearing, the undersigned identified the issue on appeal at that time (i.e. entitlement to service connection for hypertension) and asked the Veteran about any treatment for hypertension and whether any medical professional had provided an opinion as to the etiology of the disability to ensure that all relevant records were obtained.  The Veteran provided testimony as to the symptoms and history of his disability, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Further, he was provided with notice of the information and evidence that is necessary to substantiate his claim in the September 2005 and September 2010 letters.  Also, the Board subsequently remanded the claim for service connection for hypertension to obtain additional evidence (i.e. treatment records, a VA examination) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for hypertension.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).
  
The Veteran was not afforded a VA examination for a neck disability and an opinion as to the etiology of the disability was not otherwise obtained.  As discussed below, there is no competent evidence that the current neck disability may be related to a disease or injury in service.  The Veteran has not reported, and the evidence does not reflect, any neck arthritis in service or within a year of service or a continuity of symptomatology, and there is no other competent medical or lay evidence that the Veteran's current neck disability may be related to service.  Thus, a VA examination or opinion is not necessary.  See McLendon, 20 Vet. App. at 83.

In its August 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to send the Veteran a VCAA notice letter addressing the evidence required to substantiate a claim for service connection on a secondary basis, attempt to obtain any additional service treatment records, obtain all relevant post-service treatment records from Martin Army Hospital and MacDill Air Force Base, and afford the Veteran a VA examination to obtain opinions as to the etiology of his current hypertension.  As explained above, the September 2010 letter informed the Veteran of the evidence required to substantiate a claim for service connection on a secondary basis and all available service treatment records and post-service private medical records have been obtained (including from Martin Army Hospital and MacDill Air Force Base).  Further, the Veteran was afforded VA examinations in January 2011 and March 2012 and opinions were obtained as to etiology of the current hypertension.  Therefore, the AOJ substantially complied with all of the Board's August 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  Because service connection is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In this case, medical records, including an August 2006 VA X-ray report and the January 2011 VA examination report, reflect diagnoses of hypertension and cervical spondylosis.  Also, treatment records from Martin Army Community Hospital dated in February 2006 and January and September 2010 reveal elevated blood pressure readings (161/95, 169/97, and 140/90, respectively).  Thus, current disabilities have been demonstrated.  

The Veteran has not reported, and the evidence does not otherwise reflect, a continuity of symptomatology with regard to his neck disability.  However, he has contended on several occasions, including in his October 2007 substantive appeal (VA Form 9) and during the March 2010 hearing, that various blood pressure readings recorded in service between 1991 and 1993 (identified as 120/82, 135/72, and 132/85) were evidence of prehypertension and this his hypertension, therefore, was incurred in service.  He reported during the March 2012 VA examination that his hypertension had been present ever since service.  In the alternative, he contends that his hypertension is related to his service-connected sleep apnea.

The Veteran is competent to report symptoms of hypertension and a continuity of symptomatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records include an April 1993 report of medical history completed for purposes of retirement from service on which the Veteran reported neck pain.  However, there is no evidence of any other complaints of or treatment for hypertension or neck problems in the Veteran's service treatment records and there were no elevated blood pressure readings (as defined in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1)) recorded during service.  Further, his April 1993 retirement examination was normal other than for an abnormal electrocardiogram, defective vision, elbow and hip problems, and body marks and scars.  A blood pressure reading of 132/85 was recorded at the time of separation.

If a chronic disease, such as hypertension and arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed hypertension or neck arthritis in service, and the Veteran has not reported any such diagnosed disabilities in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current hypertension and neck disability did not manifest until after service.  The first post-service clinical evidence of possible hypertension is an October 1994 VA examination report which reflects three blood pressure readings of 130/100, 140/100, and 140/100 and a diagnosis of systemic hypertension.  The first post-service clinical evidence of a possible neck disability is a September 1997 VA examination report which reveals that the Veteran experienced limitation of motion of the neck.

There is no clinical or lay evidence of any earlier hypertension or neck symptoms following service.

Furthermore, the Veteran has provided varying statements as to the history of his hypertension.  Although he contended during the March 2012 VA examination that he experienced hypertension ever since service, he specifically denied the presence of any blood pressure problems on various occasions in service, including during an August 1990 optometry examination, on a November 1991 report of medical history, and on the April 1993 report of medical history completed at the time of retirement from service.  Such evidence contradicts with the Veteran's reports of a continuity of hypertension symptomatology.  Thus, neither the objective nor lay evidence in this case establishes continuity of symptoms and service connection cannot be awarded on this basis here.

Regarding nexus evidence, the January 2011 VA examination report includes an opinion that the Veteran's hypertension was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of his military service.  This opinion was based on the fact that there was no diagnosis of hypertension evident in his service treatment records.

The nurse practitioner who conducted the examination also opined that the hypertension was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of the Veteran's service-connected sleep apnea.  She reasoned that sleep apnea and hypertension share many risk factors and that the Veteran had some of these risk factors, such as gender, age, and obesity.  Also, a review of pulmonary and cardiology literature revealed that while the relationship between sleep apnea and hypertension was being examined, there was no current evidence of causality.

The physician who conducted the March 2012 VA examination opined that the Veteran's hypertension was not caused by or a result of service, to include elevated blood pressure readings in service.  He explained that there was no evidence of any documented diagnosis of hypertension in service and that the blood pressure readings recorded during the October 1994 VA examination would not meet the criteria for hypertension as per current medical literature.  Rather, such readings would be considered elevated blood pressure as opposed to diagnosed hypertension because a hypertension diagnosis is based upon the average of two or more properly measured readings at each of two or more visits after an initial screen.  Thus, one day of elevated blood pressure readings does not correspond to a diagnosis of hypertension.  Also, medical literature indicated that obesity and weight gain are major risk factors for hypertension and are determinants of the rise in blood pressure that is commonly observed with aging.  It was significant that the Veteran weighed 223 pounds at the time of his retirement from service, but weighed 275 pounds at the time he began to be treated for a formal diagnosis of hypertension.   

The March 2012 examiner also opined that the Veteran's hypertension was not caused by, a result of, or aggravated by his service-connected sleep apnea.  He reasoned that a diagnosis of hypertension had not been made at the time that sleep apnea was diagnosed in 1994.  Rather, hypertension was diagnosed years later after the Veteran had increased his weight from 223 pounds at the time of his retirement from service to 275 pounds in 2003.  Also, his hypertension was stable with treatment and there was no evidence of any aggravation related to his service-connected sleep apnea.

The January 2011 opinion that the Veteran's hypertension was not related to service is of somewhat limited probative value because it is entirely based on a lack of evidence of diagnosed hypertension in his service treatment records.  A medical opinion based solely on the absence of documentation in the record is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007).  

However, the January 2011 opinion as to whether the hypertension was caused by the service-connected sleep apnea and the March 2012 opinions were based upon examination of the Veteran and a review of his medical records and reported history (including the October 1994 VA examination report) and are accompanied by detailed rationales that are consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In light of the contemporaneous record, the absence of evidence of any elevated blood pressure readings (as defined by VA) or any treatment for hypertension in the Veteran's service treatment records, the fact that the April 1993 retirement examination did not reflect any blood pressure problems, the absence of clinical evidence of possible hypertension until more than a year after service, the Veteran's inconsistent reports concerning the presence of blood pressure problems in service, and the January 2011 and March 2012 opinions, the Board concludes that the evidence weighs against a finding of a continuity of hypertension symptomatology, and the Veteran's reports to the contrary are deemed to be not credible.

The Veteran has expressed his belief that his current hypertension and neck disability are related to the blood pressure readings and reported neck pain in service and that the current hypertension is related to his service-connected sleep apnea.  However, as a lay person, he lacks the expertise to say that the disabilities were related to service or a service-connected disability, as opposed to some other cause.  It would require medical expertise to evaluate the hypertension and neck disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinions on these questions are not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2011).

Although the Veteran has received treatment from medical professionals for his hypertension and neck disability, none have attributed these disabilities to any disease or injury in service or any service-connected disabilities.  Rather, the only probative medical opinions of record reflect that no such relationships exist.   

There is no other evidence of a relationship between the Veteran's current hypertension and neck disability and service or a service-connected disability, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  The record also fails to demonstrate continuity of symptomatology with respect to the claimed disorders.  Thus, the preponderance of the evidence is against a finding that the Veteran's current hypertension and neck disability are related to service or a service-connected disability, manifested in service, or manifested within a year after his August 1993 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for hypertension and a neck disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea, is denied.

Entitlement to service connection for a neck disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


